Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/05/2021.
Claims 1-6, 8-17, and 22-25 are pending in the application.


Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive. 
  35 USC 101
     Applicant traverses the 35 USC 101 rejection on the basis that claim 1 recites numerous features that cannot be considered a mental process.  The rationale is based on reference to a second processing circuitry configured to connect to a network using an IP address; a terminal block comprising a plurality of terminals on an HVAC controller; first processing circuitry operably coupled to memory, wherein the processing circuitry is configured to electrically sense which terminals of a plurality of terminals are connected via field wires.
 The Examiner respectfully submits the connection to a network via an IP address represents a means for data gathering which is similar to the interface referenced, see Example 46 “Livestock Management,” PEG2019; the first and second processing circuitry represent mere instructions to apply the abstract idea, 2106.05(f); the implementation of terminals for sensing data connections represents tangential data gathering, 2106.05(g); and the determination that the 
  Applicant argues the claimed limitations, as a whole, represent an improvement on the basis the HVAC installation is improved via “determining an actual configuration of HVAC system based on the terminals that are electrically sensed to be connected to the HVAC system” and “determining that the actual configuration of the HVAC system includes an irregularity when compared to a predicted configuration for a geographic location.” 
   The Examiner respectfully submits the claim language generally provides a comparison of an actual to a predicted configuration based on a geographic location which represents a data comparison for determining a mismatch; however, the improvement is not reflected to the extent recited in Applicant’s published specification, para. 0068 (e.g. “This may allow a newly installed controller 518A to check the actual configuration even if there are no previously configured controllers 518B - 518C in the geographic location . In such an example , memory 516 stores predicted configurations . For example , external database 528 may include data about what HVAC components are predicted to be included in an HVAC system 104 for a particular region ( e.g. , Minnesota might be predicted to include a furnace and an air conditioner , while Texas might be predicted to only include an air conditioner ) . In some examples , predicted configurations may be stored in memory 516 as a starting point for external database 528. Setting up the data on external database 528 may include manually configuring the database to include the predicted configuration.”
   The claim language, if amended to reflect the particulars of the prediction per geographic location would entail a level of granularity.  A necessary part of the improvement would reflect a determination that the first configuration at a first geographic location is different than a second 
 
35 USC 103
   Applicant traverses Harrod as not teaching the features of claim 1 with respect to determining the actual configuration of the HVAC system based on which terminals are connected to the HVAC system” and are silent with respect to “electrically sensing which terminals of a plurality of terminals are connected via field wires to [an] HVAC system.”  
    The Examiner respectfully submits Harrod teaches the aforementioned limitations, see 0047-48, 0050, 0054-57; however, see the applied combination of prior art as teaching separate processors for performing the claimed features, infra analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps of:

A terminal block comprising a plurality of terminals on an HVAC controller;

electrically sense which terminals of the plurality of terminals on are connected via field wires to the HVAC system; and
second processing circuitry configured to:
   connect to a network using an Internet Protocol address;
determine  the actual configuration of the HVAC system based on which terminals are connected to the HVAC system;
determine a geographic location of the HVAC controller or of the device; query, via a communication link, a database storing HVAC configuration data:
based on the query, determine a predicted configuration for the geographic location:
determine that the actual configuration of the HVAC system includes an irregularity when compared to the predicted configuration for the geographic location: and
generate  in response to determining that the actual configuration of the HVAC system includes the irregularity, an output for display via a display device.
 Each of the aforementioned steps associated with determining an actual configuration based on sensing which terminals are connected to one another corresponds to a mental process of determining whether an actual configuration matches an expected configuration and an 

This judicial exception is not integrated into a practical application because the additional elements of field wires, geographic location, HVAC controller, memory, first and second processors, and the device do not practically limit the abstract idea (MPEP 2106.05(h). The mention of field wires is in reference to a either observed or expected configurations and represent tangential components used for providing data to a user in a mental analysis or observation of whether a terminal is connected. Moreover, the purpose of the field wires is used in part to provide signal values for use by a user in determining valid connections.  Moreover, the recitation of an IP connection is recited generally so as to generally link the abstract idea to the field of endeavor, MPEP 2106.05(h)  The inclusion of a device, memory, display,  and HVAC controller are recited generically and represent a means for applying the abstract idea, MPEP 2106.05(h, f)  The generated output, in addition to representing a mental computation of whether an irregularity exists, would also represented extra-solution activity because a generated response, absence an application, represents a computed result for use by a system. The use of a display to provide the output represents extra-solution activity.  The geographic location represents a field of use in which the device is located and represents a tangential element that 
    The recitation of first and second processors represent mere instructions to apply the abstract idea (MPEP 2106.05(f).

Examiner Note: (It is recommended to amend the generated output to represent a communication to an external device, a displayed output indicating an irregularity, and/or equivalents that go beyond a mental determination of an irregularity based on a mental comparison of actual to expected connections and associated output (e.g. user speaking a confirmation, a mental yes or no, pen and paper check box, etc.) 

 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prior art of record teaches each and every element as conventional and routine, infra the combination of Harrod and Sentz.
a memory configured to store an actual configuration of the HVAC system (Harrod, ABSTRACT, 0008, 0028)
processing circuitry operably coupled to the memory (Harrod: ABSTRACT, 0010, 0028, Figure 1), wherein the processing circuitry
is configured to:
determine which field wires connect a terminal on an HVAC controller to the HVAC system (Harrod :0008, 0032, 0033-34, 0037-39, 0042, 0057) 
determine an actual configuration of the HVAC system based on which field wires connect the terminal to the HVAC system (Harrod : 0008, 0032, 0033-34, 0037-39, 0042, 0057))
determine a geographic location of the HVAC controller or of the device (Sentz: ABSTRACT, see also Harrod : 0035, 0037, 0059)
determine that the actual configuration includes an irregularity based on the determined geographic location (Harrod :0035, 0037, 0059)
generate an output in response to determining that the actual configuration includes the irregularity (Harrod : 0035, 0037, 0059)
Sentz teaches:
determine a geographic location of the HVAC controller (ABSTRACT, 0006, 0040)
query, via a communication link, a database storing HVAC configuration data (0048, 0080, 0083, see also 0006-0007)
based on the query, determine a predicted configuration for the geographic location (e.g. a “predicted configuration” in light of Applicant’s specification, published paragraphs 0067-68, 0072, is interpreted as an indication provided in advance. The specification teaches “The predicted configuration data may include predictions of what HVAC systems a certain geographic location might be,” 0072.  
the predicted configuration of the geographic location (e.g. a “predicted configuration” in light of Applicant’s specification, published paragraphs 0067-68, 0072, is interpreted as an indication provided in advance. The specification teaches “The predicted configuration data may include predictions of what HVAC systems a certain geographic location might be,” 0072.  Here, Sentz teaches a predicted configuration as at least the wiring diagrams, 0043, see also 0028)

Claim 14 is rejected under the same rational as claim 1.  

Claims 2 further defines the device of claim 1 as a HVAC controller that is generically recites and represents no more than instructions to apply the abstract idea and the HVAC controller is both conventional and ordinary, infra applied prior art citations of HVAC controllers, see also USPN 7584899, 9477239, 8078326: Title, Brief Summary, and ABSTRACT
Claims 3-6, 8-9 and 16 recite the additional limitation of circuitry prompting a user that represents tangential data gathering activities and the received user input of geographic information would be the equivalent of determining geographic location, and in addition, the prompting is conventional and ordinary, infra applied prior art. Moreover, transmitting configuration of the HVAC to the external database represents extra-solution activity, In particular, a database represents the equivalent of a tangential data gathering element no different than an interface for providing data in response to user interaction, see also USPN 8447775, 20070294233, 5337347: Title, Brief Summary, and ABSTRACT

Claims 11-13 recites the additional limitations of terminal blocks, furnace, and heat pump connections and determining whether a furnace, heat pump, or air conditioner are connected to respective heating or cooling terminals, which fall within a mental process of user observation and determining if elements are connected as well as comparing an expected configuration with the actual/observed configuration.  The terminal blocks, heat pump, air conditioner, and terminal types do not meaningfully limit the mental process and represent tangential elements in the field of HVAC systems that are both conventional and ordinary, infra applied and cited prior art, see also USPN 9494332, 20120126021, 7402780, infra applied prior art: Title, Brief Summary, and ABSTRACT

Claims 5-7, 10-15, 16-17, and 22-25 represent equivalent and repeated claim limitations that are rejected under the same rational as described above, respectively. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 14, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Johnson et al. (PG/PUB 2019/0158353) in view over  Sentz et al. (PG/PUB 2018/0109906).

Claim 1. The cited prior art teaches a system comprising:
a terminal block (Figure 2-140) comprising a plurality of terminals of an HVAC controller (Harrod, ABSTRACT, 0008, 0028, 0043-44, 0061 e.g. see HVAC controller as a microprocessor for performing an analysis.  Note, the control functions are not recited)
a memory  (Harrod, ABSTRACT, 0008, 0028)
a first processing circuitry operably coupled to the memory (Harrod: ABSTRACT, 0010, 0028, Figure 1), wherein the first processing circuitry
is configured to:
electrically sense which  terminals of the plurality of terminals on an HVAC controller are connected via field wires to the HVAC system (Harrod :0008, 0032, 0033-34, 0037-39, 0042, 0057) 


determine an actual configuration of the HVAC system based on the terminals that are electrically sensed to be connected to the HVAC system (Harrod : 0008, 0032, 0033-34, 0037-39, 0042, 0057))



determine that the actual configuration of the HVAC system includes an irregularity when compared 
           Johnson teaches:
a second processing circuitry (Figure 2-1Y-106, 0148) configured to:
connect to a network using an Internet Protocol address (0812)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location), to the teachings of Johnson (e.g. providing a second processor for connecting a device to the network via IP), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art would be motivated to apply Johnson for purpose of facilitating network connections, as described, 0027.
    The combination of Harrod and Johnson teaches a second processor configured to connect to a network via IP but does not teach the limitation as described below.
Sentz teaches:
determine a geographic location of the HVAC controller (ABSTRACT, 0006, 0040)
query, via the network, a database storing HVAC configuration data (0048, 0080, 0083, see also 0006-0007)
based on the query, determine a predicted configuration for the geographic location (e.g. a “predicted configuration” in light of Applicant’s specification, published paragraphs 0067-68, 0072, is interpreted as an indication provided in advance. The specification teaches “The predicted configuration data may include predictions of what HVAC systems a certain geographic location might be,” .  Here, Sentz teaches a predicted configuration as at least the wiring diagrams provided in advance, 0043, see also 0028)
the predicted configuration of the geographic location (e.g. a “predicted configuration” in light of Applicant’s specification, published paragraphs 0067-68, 0072, is interpreted as an indication provided in advance. The specification teaches “The predicted configuration data may include predictions of what HVAC systems a certain geographic location might be,” 0072.  Here, Sentz teaches a predicted configuration as at least the wiring diagrams, 0043, see also 0028)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location), to the teachings of Sentz (e.g. determining a predicted configuration for geographic location of the HVAC controller based upon querying the service database), to the teachings of Johnson, (e.g. using a second processor), would achieve an expected and predictable result of retrieving at least wiring diagrams for HVAC systems at multiple geographic locations.  Since configuration data varies per geographic location, an improved invention is realized via determining the geographic location of each HVAC controller for use in retrieving wiring diagrams for that location as well as dispatching a technician to the determined geographic location for service.  Moreover, one of ordinary skill in the art utilizing a second processor to determine an actual configuration, a geographic location, query, determining an irregularity, and generating a response, juxtaposed to a first processor, would realize an expected and predictable result.  Whether functions are integral or separate, the distribution of processor functions offloads otherwise integrated processing, MPEP 2144.05, V. Making Portable, Integral, Separable, Adjustable, Or Continuous (USPN 8990455 – Offloading tasks 

The combination of Harrod and Sentz teaches:
generate  in response to determining that the actual configuration of the HVAC system includes the irregularity, an output for display via a display device (Harrod, 0042, 0049, 0051-52, 0056,  see also  0035, 0037, 0059)


Claim 2.    
Harrod teaches the system of claim 1 but does not teach where the HVAC controller comprises the second processing circuitry. Harrod as modified by Johnson teaches first and second separate processor, supra claim 1.  Harrod teaches an HVAC controller (Figure 2, 0044
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location via a first processor), to the teachings of Johnson, modified by Sentz (e.g. providing a second processor), would achieve an expected and predictable result via adapting the HVAC controller to integrate the second processor.  Whether a device is 
Claim 3.   Harrod teaches the system of claim 1 but does not teach the external device comprising the second processing circuitry.  Harrod teaches an external device (remote location, 0058).  Harrod, as modified by Johnson, teaches a second processor. 
     wherein the HVAC controller comprises the first processing circuitry (see micoprocessor as the first processor)  and an external computing device configured to communicate with the HVAC controller comprises the second processing circuitry (Harrod: 0028, 0058, supra claim 2 analysis, see remote location as external device )
    Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art adapting the external device of Harrod to comprise the second processor, as per Harrod, as modified by Johnson, would achieve an expected and predictable result. Whether functions are integral or separate, the distribution of processor functions offloads otherwise integrated processing, MPEP 2144.05, V. Making Portable, Integral, Separable, Adjustable, Or Continuous (USPN 8990455 – Offloading tasks from a central processing unit to peripheral function engines, MPEP 2143.03 – see “presumed knowledge”)
     
Claim 8.   The combination of prior art teaches the system of claim 1,
wherein the database comprises an external database, and wherein the HVAC configuration data comprises a plurality of actual configurations associated with 
wherein the second processing circuitry is further configured to determine the predicted configuration for the geographic location for HVAC systems  by querying an external database (Sentz: Figure 5-120, ABSTRACT,0006-0007, 0048)
wherein the second processing circuitry is configured to determine that the actual configuration of the HVAC system includes the irregularity by determining a difference between the actual configuration of the HVAC system and the predicted configuration for the geographic location (Sentz: 0043, see also Harrod: Figure 7-s320-s420, supra claim 1)

Claim 9.   The system  of claim 8, wherein the second processing circuitry is further configured to transmit the actual configuration of the HVAC system to the external database (Sentz: ABSTRACT, 0043)

Claim 10.  The system of claim 1, wherein the predicted configuration comprises: 
an indication of whether the other HVAC systems in the determined geographic location include a furnace (Harrod: 0002, 0030, 0038)
an indication of the other HVAC systems in the determined geographic location include a heat pump (Harrod: 0002)


Claim 11.   The system of claim 1, wherein the terminal is a terminal block,
wherein the second processing circuitry is configured to determine the actual configuration by determining that a furnace is connected to a heat terminal on the terminal block (Harrod: 0050, Figure 2b, Figure 3), and wherein the processing circuitry is configured to determine that the actual configuration of the HVAC system includes the irregularity in response to:
determining that the furnace is connected to the heat terminal; and
(0038, 0050 Figure 5)
determining that an predicted configuration in the geographic location includes a heat pump (Harrod: 0002)
Claim 14.    The cited combination of prior art teaches a method for controlling a heating, ventilation, and air conditioning (HVAC) system within a building, the method comprising:

determining, by the processing circuitry, a geographic location of the HVAC controller
querying, via 
based on the query, determining a predicted configuration for the geographic location; supra claim 1
determining, by the processing circuitry, that the actual configuration of the HVAC system includes an irregularity when compared to the predicted HVAC configuration for the geographic location; supra claim 1
generating, by the processing circuitry and for display via a display device, an output in response to determining that the actual configuration of the HVAC system includes the irregularity, supra claim 1
Claim 14 is rejected under the same combination of prior art and rationale as set forth in claim 1.
Claim 17.    The method of claim 14, further comprising determining the predicted configuration for the geographic location by querying an external database, supra claim 8


Claim 22  The cited combination of prior art, supra claim 1, teaches:
     A system comprising: a system controller including a plurality of controller terminals; a memory configured to store building comfort configuration data; first processing circuitry configured to electrically sense which terminals of the plurality of controller terminals are connected via field wires to a building comfort system; and second processing circuitry configured to: determine an actual configuration of the building comfort system based on the terminals that are electrically sensed to be connected to the building comfort system; determine a geographic location of the system controller; based on the geographic location and the building comfort configuration data, determine a predicted configuration for the building comfort system; determine that the actual configuration of the building comfort system includes an irregularity when compared to the predicted configuration for the geographic location; and generate, in response to determining that the actual configuration of the building comfort system includes the irregularity, an output for display via a display device.  

Claim 22 is rejected under the same rationale and combination of prior art as set forth in claim 1. 

Claim 23 the cited combination of prior art, supra claim 1, teaches: 

 
Claim 24 the cited combination of prior art, supra claim 1, teaches:
 The system of claim 22, wherein the system controller comprises the first processing circuitry and the second processing circuitry, supra claim 2


Claim 25 	
     The system of claim 22, wherein: the system controller comprises the first processing circuitry; and an external computing device, configured to communicate with the system controller, comprises the second processing circuit, supra claim 3


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Johnson et al. (PG/PUB 2019/0158353 in view over Sentz et al. (PG/PUB 2018/0109906) in view over FAN et al. (PG/PUB 2020/0217540).
Claim 4.  Harrod, as modified, teaches the HVAC controller of claim 1, but does not teach the IP address limitations as described below.  Harrod, as modified, and in view over FAN et al. teaches:

 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location via a controller), to the teachings of FAN (e.g. determining HVAC controller location via an IP address), would achieve an expected and predictable result via combining said elements using known methods.  FAN teaches the benefit of using IP addresses for location determination (0105)
Claim 15.  The method of claim 14, further comprising,
wherein determining the geographic location comprises determining the geographic location based on the Internet Protocol address (supra claim 4)

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Harrod (PG/PUB 2007/0157639) in view over Johnson et al. (PG/PUB 2019/0158353  in view over Sentz et al. (PG/PUB 2018/0109906) in further view over Kim et al. (PG/PUB 2018/0017274).
Claim 5.   Harrod, as modified by Sentz, teaches the HVAC controller of claim 1 but does not teach the information received from the user limitations as described below using the second processing circuitry.  Kim et al. teaches the user input limitations; Harrod in combination with Johnson teaches a second processor

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location via a controller), to the teachings of Kim (e.g. determining a geographic location based on user input during set-up), to the teachings of Harrod, as modified by Johnson (e.g. using second processing circuitry, would achieve an expected and predictable result via combining said elements using known methods. Whether functions are integral or separate, the distribution of processor functions offloads otherwise integrated processing, MPEP 2144.05, V. Making Portable, Integral, Separable, Adjustable, Or Continuous (USPN 8990455 – Offloading tasks from a central processing unit to peripheral function engines, MPEP 2143.03 – see “presumed knowledge”)
Claim 6.    The HVAC controller of claim 1 but does not teach the second processing limitations as described below. Kim teaches the prompt limitations and Harrod combine with Johnson teaches the second processing circuitry. 
wherein the second processing circuitry is further configured to prompt a user to input the geographic location (Kim: 0049, see also 0047-48, 0003)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod , as modified by Johnson (e.g.  using a second processor), to  the teachings of Kim (e.g. determining a geographic location based on user input during set-up), to the teachings of Harrod, as modified by Johnson (e.g. using second processing circuitry, would achieve an expected and predictable result via combining said elements using known methods. Whether functions are integral or separate, the distribution of processor functions offloads otherwise integrated processing, MPEP 2144.05, V. Making Portable, Integral, Separable, Adjustable, Or Continuous (USPN 8990455 – Offloading tasks from a central processing unit to peripheral function engines, MPEP 2143.03 – see “presumed knowledge”)

Claim 16.    Harrod teaches the method of claim 14 but does not teach the online registration process as described.  Kim teaches the online registration process as described.
     further comprising determining the geographic location based on information received from a user during an online registration process for the HVAC controller (supra claim 5)
    Claim 16 is rejected under the same combination of prior art and rationale as set forth in claim 5.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Johnson et al. (PG/PUB 2019/0158353 in view over Sentz et al. (PG/PUB 2018/0109906) in further view over Combe et al. (PG/PUB 2018/0231268)
Claim 12.    Harrod, as modified, teaches the system of claim 1 but does not teach the heat pump terminal connection as described below.  Harrod in view over Combe et al. teaches wherein the terminal is a heat terminal connection,
wherein the second processing circuitry is configured to determine the actual configuration  of the HVAC system by determining that a heat pump is connected to a heat terminal on the terminal block, and wherein the second processing circuitry is configured to determine that the actual configuration of the HVAC system includes the irregularity (Combe: 0102,0115, Figure 13, see also Harrod, supra claim 1, for determination of irregular connections), in response to:
determining that the heat pump is connected to the heat terminal (Combe, 0102, 0115, supra claim 1 analysis for connection verification) and 
determining that the predicted configuration for the geographic location includes a furnace (0035, Figure 3, supra claim 1 analysis for retrieving wiring diagram per geographic location)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Combe (e.g. determining wiring connections for a heat terminal block), to the teachings of Harrod, as modified (e.g. determining expected wiring .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Johnson et al. (PG/PUB 2019/0158353 in view over Sentz et al. (PG/PUB 2018/0109906) in further view over Votaw et al. (PG/PUB 2010/0314458)
Claim 13.    Harrod teaches the HVAC controller of claim 1 but does not expressly teach the cool terminal limitation and “no air conditioner” limitations as described below.  Harrod in view over Votaw teaches wherein the terminal is a terminal block,
wherein the second processing circuitry is configured to determine the actual configuration of the HVAC system by determining that an air conditioner is connected to a cool terminal on the terminal block (Votaw et al., Figure 1B-EQ 130 terminal connections)
wherein the second processing circuitry is configured to determine that the actual configuration includes the irregularity in response to:
determining that the air conditioner is connected to the cool terminal (Harrod, as modified, supra claim 1) and
 determining that an expected configuration for HVAC systems in the determined geographic location includes no air conditioner (Harrod, as modified by Sentz, supra claim 1, see Votaw, Figure 1B –E.G 151: see no air conditioner terminal connection )

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Votaw (e.g. (e.g. providing terminal connections without an air conditioner  and with an air conditioner),to the teachings of Harrod, as modified (e.g. determining expected wiring connections in comparison to actual wiring connections), would achieve an expected and predictable result of determining proper wiring connections for at least cooling connections for an air conditioner.  One of ordinary skill in the art applying the teachings of Harrod, as modified (e.g. determining whether actual configurations match selected configurations, which when applied to terminal block connections comprising no air conditioner connections and/or air conditioner connections connected to cool terminals, would achieve an expected and predictable result of whether an air conditioner is properly connected to select terminals.  It is foreseeable a user could improperly wire air conditioner units. The application of the prior art automates an otherwise manual activity providing a time saving benefit of reducing installation/troubleshooting time. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references HVAC configuration and location data for analysis:
20160182528  20160357782  20200217540

20120126021  20200224905  20150037992


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117